Citation Nr: 0820660	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-24 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.  


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The appellant's custodian claims on his behalf that the 
appellant's father had World War II service in some capacity 
with the U.S. Armed Forces in the Philippines.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 2006 determination by the Veterans Affairs 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In that decision, the RO denied the appellant's 
claim for death benefits as the surviving child of a deceased 
veteran who has never married and who became incapable of 
self-support by reason of physical or mental disability 
before their 18th birthday.  The appellant's father died in 
July 1998.


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's father had no service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States Armed Forces; 
and the evidence submitted by the appellant does not show any 
such service.


CONCLUSION OF LAW

The appellant's father did not have qualifying service that 
met the requirements for basic eligibility for VA death 
benefits. 38 U.S.C.A. §§ 101(2), 107, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 3.40, 3.41, 3.159, 
3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's custodian contends on his behalf that the 
appellant's deceased father had active military service in 
the Philippines during World War II, in a guerilla unit that 
was recognized as supporting the United States Armed Forces. 
She is seeking VA death benefits as his surviving spouse.

The claims file contains documentation of the appellant's 
birth in July 1959, and of the death of his father in July 
1998.  The claims file also contains a February 2006 private 
psychiatric evaluation showing that the appellant suffers 
from mild mental retardation.  In a claim filed in February 
2006, the custodian reported that the appellant's father had 
active military service from December 1941 to July 1946 with 
a guerilla unit. 

For purposes of eligibility for VA benefits, a veteran is a 
person who served in the active United States military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  Service in the Philippine Scouts 
and in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerilla service, may constitute recognized service in the 
Armed Forces of the United States for the purposes of 
eligibility for certain VA benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.  However, such service must be 
certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains the needed information as to length, time and 
character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).

In this case, the claims file contains documents relating to 
the World War II service of the appellant's father.  In a 
certification dated in January 1972, the Acting Secretary-
General of the Veterans Federation of the Philippines (VFP) 
noted that the appellant's father was a veteran of World War 
II and is a member of the VFP's mission to the United States.  
In a form issued in July 1999, the Department of National 
Defense of the government of the Republic of the Philippines 
certified that the appellant's father had served with the 
USAFFE Luzon guerilla army that he was eligible for old age 
pension.  Also of record is an Oath and Certification of 
Enlistment which was "authenticated" in March 1992 and 
lists the brother of the appellant's father as the nearest 
relative and person to be notified in case of an emergency.  

The RO contacted the United States National Personnel Records 
Center (NPRC), requesting that that agency report whether the 
appellant's father had service that constituted recognized 
service in the Armed Forces of the United States for the 
purposes of eligibility for VA benefits.  In April 2006, the 
NPRC responded that the appellant's father had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

While the appellant has submitted several documents from the 
Philippines indicating military service, there is no U.S. 
service department record indicating that the appellant's 
father had service recognized as U.S. service.  For purposes 
of establishing eligibility for veterans' benefits under U.S. 
law, the evidence submitted in support of the appellant's 
claim is outweighed by the NPRC finding that the appellant's 
father did not have certified U.S. service.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).

While recognition of service of the appellant's father by the 
Philippine government is sufficient for entitlement to 
benefits from that government, it is not sufficient for 
benefits administered by VA.  VA is bound to follow the 
certifications by the service departments with jurisdiction 
over U.S. military records.  Here, the NPRC has certified 
that the appellant's father did not have service in the 
recognized guerrillas or any other qualifying military 
organization.  There is no additional competent or credible 
evidence to indicate otherwise.  The Board therefore 
concludes that the circumstances of the World War II service 
of the appellant's father do not meet the requirements for 
basic eligibility for VA death benefits for the appellant. 38 
U.S.C.A. §§ 101(2), 107; 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 
3.40, 3.41, 3.203.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the decedent's 
service does not meet the criteria described, the appellant 
does not meet the basic eligibility requirements VA benefits, 
and the claim must be denied based upon a lack of entitlement 
under the law.

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 are 
applicable to this claim.  The Board finds that because the 
claim at issue is limited to statutory interpretation, the 
notice provisions do not apply in this case.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
his claim. 


ORDER

The appellant's basic eligibility for VA death benefits is 
not demonstrated, and the appeal is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


